Title: To James Madison from John Dawson, 29 March 1798
From: Dawson, John
To: Madison, James


Dear Sir!Phila. March 29th. 1798
I have recievd your favour & attended immediately to its contents. We are now in committee of the whole on the president’s message of the 19th. Int., on which three resolutions which I presume you have seen, have been brought forward & I believe will be agreed to—it certainly will be highly important to collect the sentiments of the people, & forward them as soon as possible.
New England begins to move in opposition to the measures recommended by the president. Yrs. with much esteem
J Dawson.
The Chavelier d. Yrujo is to marry Miss McKane in 8 or ten days.
